Exhibit 10.1

SIRVA WORLDWIDE, INC.,

THE FOREIGN SUBSIDIARY BORROWERS PARTIES HERETO,

THE SEVERAL LENDERS
FROM TIME TO TIME PARTIES HERETO,

JPMORGAN CHASE BANK, N.A.
as administrative agent

and

J.P. MORGAN SECURITIES INC.
as sole lead arranger and sole bookrunner

--------------------------------------------------------------------------------

NINTH AMENDMENT TO THE CREDIT AGREEMENT

June 25, 2007


--------------------------------------------------------------------------------


NINTH AMENDMENT, dated as of June 25, 2007 (this “Ninth Amendment”), to the
Credit Agreement, dated as of December 1, 2003 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among SIRVA
WORLDWIDE, INC., a Delaware corporation (the “Parent Borrower”), the Foreign
Subsidiary Borrowers from time to time parties to the Credit Agreement (together
with the Parent Borrower, the “Borrowers”), the several banks and other
financial institutions from time to time parties to the Credit Agreement (the
“Lenders”), JPMORGAN CHASE BANK, N.A. (formerly known as JPMorgan Chase Bank),
as administrative agent for the Lenders (in such capacity, the “Administrative
Agent”), and the other Agents parties thereto.

W I T N E S S E T H:

WHEREAS, the Borrowers, the Lenders and the Administrative Agent are parties to
the Credit Agreement; and

WHEREAS, the Parent Borrower has requested that the Administrative Agent and the
Lenders agree to amend certain provisions of the Credit Agreement as set forth
herein;

NOW THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties hereto hereby agree as follows:

1.             Defined Terms. Unless otherwise defined herein, capitalized terms
that are defined in the Credit Agreement are used herein as therein defined.

2.             Amendments to Subsection 1.1 (Defined Terms). Subsection 1.1 of
the Credit Agreement is hereby amended by (a) deleting therefrom the definitions
of “Applicable Margin” and “Consolidated Interest Coverage Ratio” in their
respective entireties and (b) inserting, in proper alphabetical order, the
following new or substitute defined terms and related definitions:

“Additional Interest”: as defined in subsection 4.1(f).

“Applicable Margin”: as applied to any given type of Loans, (a) with respect to
ABR Loans, 6.25% per annum and (b) with respect to Eurocurrency Loans, 7.25% per
annum.

“Consolidated Cash Interest Expense”: for any period, Consolidated Interest
Expense for such period less Additional Interest paid or payable for such
period.

“Consolidated Interest Coverage Ratio”: for any period, the ratio of (a) EBITDA
for such period to (b) Consolidated Cash Interest Expense for such period.

3.             Amendment to Subsection 4.1 (Interest Rates and Payment Dates).
Subsection 4.1 of the Credit Agreement is hereby amended by inserting the
following paragraph (f) at the end thereof:

(f)            Each Loan shall bear additional interest, and each Letter of
Credit and outstanding reimbursement obligation in respect thereof shall be
subject to an additional


--------------------------------------------------------------------------------


commission or additional interest (as applicable), for each day that it is
outstanding at a rate of 1% per annum on the principal or face amount thereof,
and such additional interest and additional commission shall bear interest,
compounded quarterly on the last day of each fiscal quarter of the Parent
Borrower, at a rate of 13.6% per annum. Such additional interest and additional
commission, and the accrued interest thereon (collectively, the “Additional
Interest”), shall be payable on the Termination Date (in the case of Revolving
Credit Loans, Swing Line Loans and Letters of Credit) and the Final Maturity
Date (in the case of Tranche B Term Loans) (or, if sooner, on the date of
payment or prepayment of such Loans in full (and, in the case of the Revolving
Credit Loans, Swing Line Loans and Letters of Credit, termination of the
Revolving Credit Commitments) or any date on which the Loans become due by
acceleration). Additional Interest may be prepaid at any time and from time to
time, without premium or penalty, upon at least one Business Day’s irrevocable
notice by the Parent Borrower on behalf of the applicable Borrower to the
Administrative Agent, specifying the date and amount of such prepayment. Any
such prepayment shall be in the minimum amount of $500,000 and shall be applied
ratably to all outstanding Additional Interest.

4.             Amendment to Section 7.1 (Financial Statements). Subsection 7.1
of the Credit Agreement is hereby amended by deleting the “.” at the end of each
of clause (a) and (c) thereof and substituting, in each case, in lieu thereof
the following:

; provided that, with respect to the financial statements for the fiscal year
ended December 31, 2006, no comparisons to the previous fiscal year shall be
required.

5.             Amendment to Section 7 (Affirmative Covenants). Section 7 of the
Credit Agreement is hereby amended by inserting the following subsection 7.14 at
the end thereof:

7.14         Lender Meeting. Host, with the Administrative Agent and senior
management of the Parent Borrower, a meeting of Lenders, no later than September
30, 2007, to review, and discuss any updates to, the Parent Borrower’s business
plan.

6.             Amendment to Subsection 8.1 (Financial Condition Covenants).
Subsection 8.1 of the Credit Agreement is hereby amended by deleting such
subsection in its entirety and substituting in lieu thereof the following:

8.1.          Financial Condition Covenants.

(a)           Maintenance of Consolidated Interest Coverage Ratio. Permit, for
any period of four consecutive fiscal quarters of the Parent Borrower ending
during any test period set forth below, the Consolidated Interest Coverage Ratio
at the last day of such consecutive fiscal quarter period to be less than the
ratio set forth opposite such test period below:

2


--------------------------------------------------------------------------------


 

Test Period

 

Ratio

 

January 1, 2007 — June 29, 2007

 

1.40 to 1.00

 

June 30, 2007 — September 29, 2007

 

1.05 to 1.00

 

September 30, 2007 — December 30, 2007

 

0.80 to 1.00

 

December 31, 2007 — March 30, 2008

 

0.90 to 1.00

 

March 31, 2008 — June 29, 2008

 

1.05 to 1.00

 

June 30, 2008 — September 29, 2008

 

1.20 to 1.00

 

September 30, 2008 — December 30, 2008

 

1.25 to 1.00

 

December 31, 2008 — March 30, 2009

 

1.30 to 1.00

 

March 31, 2009 and thereafter

 

4.00 to 1.00

 

 

(b)           Maintenance of Consolidated Leverage Ratio. Permit, at the last
day of any fiscal quarter ending during any test period set forth below, the
Consolidated Leverage Ratio to be greater than the ratio set forth opposite such
test period below:

Test Period

 

Ratio

 

January 1, 2007 — June 29, 2007

 

5.50 to 1.00

 

June 30, 2007 — September 29, 2007

 

7.75 to 1.00

 

September 30, 2007 — December 30, 2007

 

8.50 to 1.00

 

December 31, 2007 — March 30, 2008

 

7.25 to 1.00

 

March 31, 2008 — June 29, 2008

 

7.00 to 1.00

 

June 30, 2008 — September 29, 2008

 

6.50 to 1.00

 

September 30, 2008 — December 30, 2008

 

6.25 to 1.00

 

December 31, 2008 — March 30, 2009

 

5.50 to 1.00

 

March 31, 2009 and thereafter

 

2.50 to 1.00

 

 

7.             Amendments to Subsection 8.4 (Limitation on Guarantee
Obligations). Subsection 8.4 of the Credit Agreement is hereby amended by (a)
deleting the word “and” at the end of clause (p) thereof, (b) deleting the “.”
at the end of clause (q) thereof and substituting “; and” in lieu thereof and
(c) inserting the following new clause (r) at the end thereof:

(r)            guarantees made by any Foreign Subsidiary of third party
obligations under leases, provided that (i) the aggregate amount of such
guarantees shall not exceed $300,000 at any one time outstanding and (ii) such
guarantees shall terminate, and be of no further force or effect, on or before
November 30, 2009.

8.             Amendments to Subsection 8.7 (Limitation on Loans and Dividends
to Holdings). Subsection 8.7 of the Credit Agreement is hereby amended by (a)
inserting the following proviso at the end of clause (e) thereof:

provided that, notwithstanding the foregoing, the aggregate amount of all such
loans, advances or dividends at any time outstanding shall not be more than
$500,000 more than the amount outstanding on June 25, 2007;

and (b) inserting the following proviso at the end of clause (g) thereof:

provided further that, notwithstanding the foregoing, no such loans, advances or
dividends may be made on or after June 25, 2007;

3


--------------------------------------------------------------------------------


9.             Amendment to Subsection 11.6 (Successors and Assigns;
Participations and Assignments). Subsection 11.6 is hereby amended by inserting
the following paragraph (h) at the end thereof:

(h)           Each assignment or participation of a Loan or Commitment made or
purported to be made to any Assignee or Participant shall be accompanied by an
assignment or participation, as applicable, in the Additional Interest with
respect thereto.

10.           Conditions to Effectiveness of this Ninth Amendment. This Ninth
Amendment shall become effective upon the date (the “Ninth Amendment Effective
Date”) when the following conditions are satisfied:

(a)           The Administrative Agent shall have received (i) counterparts of
this Ninth Amendment, duly executed and delivered by the Borrowers and
Administrative Agent, (ii) executed Lender Addenda, or facsimile transmissions
thereof, substantially in the form of Exhibit A hereto, from the Required
Lenders under the Credit Agreement, (iii) an executed Acknowledgment and
Confirmation, substantially in the form of Exhibit B hereto, from an authorized
officer of each of Holding and each Guarantor, and (iv) all fees required to be
paid on or before the Ninth Amendment Effective Date, and all expenses required
to be paid on or before the Ninth Amendment Effective Date for which invoices
have been presented; and

(b)           the Borrower shall have paid to the Administrative Agent, on
behalf of each Lender which shall have executed and delivered a Lender Addendum
to counsel to the Administrative Agent by 5:00 P.M. (New York City time) on June
25, 2007, an amendment fee in an amount equal to 0.75% of the sum of each such
Lender’s Revolving Credit Commitment and Term Loans then outstanding.

11.           Representations and Warranties.

(a)           No Default. No Default or Event of Default shall have occurred and
be continuing on the Ninth Amendment Effective Date after giving effect to the
transactions contemplated herein.

(b)           Representations and Warranties. Each of the representations and
warranties made by Holding and the Loan Parties in or pursuant to the Loan
Documents shall be true and correct in all material respects on and as of the
Ninth Amendment Effective Date (after giving effect hereto) as if made on and as
of such date, except to the extent such representations and warranties expressly
relate to a particular date, in which case such representations and warranties
were true and correct in all material respects as of such date.

12.           Payment of Expenses. The Parent Borrower agrees to pay or
reimburse the Administrative Agent for all of its reasonable out-of-pocket costs
and expenses incurred in connection with this Ninth Amendment, any other
documents prepared in connection herewith and the transactions contemplated
hereby, including, without limitation, the reasonable fees and disbursements of
counsel to the Administrative Agent.

13.           Continuing Effect of the Loan Documents. This Ninth Amendment
shall not constitute an amendment or waiver of any provision of the Credit
Agreement or any other Loan

4


--------------------------------------------------------------------------------


Document not expressly referred to herein and shall not be construed as an
amendment, waiver or consent to any further or future action on the part of
Holding or the Loan Parties that would require an amendment, waiver or consent
of the Lenders or Administrative Agent. Except as expressly amended hereby, the
provisions of the Credit Agreement and the other Loan Documents are and shall
remain in full force and effect. Any reference to the “Credit Agreement” in the
Loan Documents or any related documents shall be deemed to be a reference to the
Credit Agreement as amended by this Ninth Amendment.

14.           Counterparts. This Ninth Amendment may be executed by one or more
of the parties hereto on any number of separate counterparts (including by
facsimile), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

15.           Severability. Any provision of this Ninth Amendment which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

16.           Integration. This Ninth Amendment and the other Loan Documents
represent the agreement of Holding, the Loan Parties, the Administrative Agent
and the Lenders with respect to the subject matter hereof, and there are no
promises, undertakings, representations or warranties by the Administrative
Agent or any Lender relative to the subject matter hereof not expressly set
forth or referred to herein or in the other Loan Documents.

17.           GOVERNING LAW. THIS NINTH AMENDMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES UNDER THIS NINTH AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

5


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Ninth Amendment to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.

SIRVA WORLDWIDE, INC.

 

 

 

By:

/s/ Douglas V. Gathany

 

 

Name:

Douglas V. Gathany

 

 

Title:

Vice President and Treasurer

 

 

 

ALLIED ARTHUR PIERRE N.V.

 

 

 

By:

/s/ Eryk J. Spytek

 

 

Name:

Eryk J. Spytek

 

 

Title:

Director

 

 

 

ALNAV PLATINUM COMPANY (as successor to ALNAV Platinum Group Inc.)

 

 

 

By:

/s/ Eryk J. Spytek

 

 

Name:

Eryk J. Spytek

 

 

Title:

Secretary

 

 

 

PICKFORDS AUSTRALIA PTY. LTD.

 

 

 

By:

/s/ Eryk J. Spytek

 

 

Name:

Eryk J. Spytek

 

 

Title:

Director

 

 

 

SIRVA UK LIMITED (formerly known as Pickfords Limited)

 

 

 

By:

/s/ Eryk J. Spytek

 

 

Name:

Eryk J. Spytek

 

 

Title:

Director

 


--------------------------------------------------------------------------------


 

JPMORGAN CHASE BANK, N.A. (formerly known as JPMorgan Chase Bank), as
Administrative Agent

 

 

 

By:

/s/ Kathryn A. Duncan

 

 

Name:

Kathryn A. Duncan

 

 

Title:

Managing Director

 


--------------------------------------------------------------------------------